Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 1 of 43 - Page ID#: 770

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                      COVINGTON

NICHOLAS SANDMANN, by and through
his parents and natural guardians, TED           Civil Action No. 2:19-cv-00056-WOB-CJS
SANDMANN and JULIE SANDMANN,

           Plaintiffs,
                                                 Judge William O. Bertelsman
                                                 Magistrate Judge Candace Smith
v.
                                                 DEFENDANT NBCUNIVERSAL MEDIA,
                                                 LLC’S ANSWER TO PLAINTIFF’S FIRST
                                                 AMENDED COMPLAINT (Doc. 23)

NBCUNIVERSAL MEDIA, LLC,

           Defendant.



       For its ANSWER to Plaintiff Nicholas Sandmann’s (“Plaintiff” or “Sandmann”) First

Amended Complaint (“Amended Complaint”) (Doc. 23), Defendant NBCUniversal Media, LLC

(“NBCUniversal”), by and through its undersigned counsel, responds as follows:

                                PRELIMINARY STATEMENT

       Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” An Amended Complaint that is

excessively verbose and redundant fails to comply with this basic requirement.

       Rather than present NBCUniversal with a “short and plain statement” of his claims against it,

Plaintiff’s Amended Complaint consists of 631 paragraphs of allegations over 137 pages. Thus, on

its face, the Amended Complaint fails to meet the basic pleading requirements of Fed. R. Civ. P. 8.

And as a consequence, Plaintiff has imposed an unfair and prejudicial burden on NBCUniversal in

responding.

       The Court’s November 21, 2019 Memorandum Opinion and Order (“Dismissal Order”)

(Doc. 43) did, however, dispose of most of the claims asserted in the Amended Complaint.
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 2 of 43 - Page ID#: 771




Accordingly, many of the Amended Complaint’s allegations have been rendered wholly irrelevant.

In light of the Court’s Dismissal Order, and in the interests of avoiding further motion practice,

NBCUniversal notes its objection to having to respond to each of the now-irrelevant allegations, and

to the extent any response may be necessary, generally denies those allegations.

                                RESPONSE TO ALLEGATIONS

       1.      NBCUniversal denies the allegations set forth in paragraph 1 of the Amended

Complaint.

       2.      NBCUniversal admits the allegations set forth in paragraph 2 of the Amended

Complaint.

       3.      NBCUniversal admits the allegations set forth in paragraph 3 of the Amended

Complaint.

       4.      NBC Universal denies the allegations set forth in paragraph 4 of the Amended

Complaint.

       5.      NBCUniversal denies the allegations set forth in paragraph 5 of the Amended

Complaint.

       6.      NBCUniversal admits that it is wholly owned by Comcast Corporation but denies the

remaining allegations set forth in paragraph 6 of the Amended Complaint.

       7.      NBCUniversal admits the allegations set forth in paragraph 7 of the Amended

Complaint.

       8.      NBCUniversal admits the allegations set forth in paragraph 8 of the Amended

Complaint.

       9.      NBCUniversal admits that NBC News has its own website and social media accounts

but denies the remaining allegations set forth in paragraph 9 of the Amended Complaint.

                                                  2
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 3 of 43 - Page ID#: 772




       10.    NBCUniversal admits the allegations set forth in paragraph 10 of the Amended

Complaint.

       11.    NBCUniversal admits the allegations set forth in paragraph 11 of the Amended

Complaint.

       12.    NBCUniversal admits the allegations set forth in paragraph 12 of the Amended

Complaint.

       13.    NBCUniversal admits the allegations set forth in paragraph 13 of the Amended

Complaint.

       14.     NBCUniversal admits the allegations set forth in paragraph 14 of the Amended

Complaint.

       15.    NBCUniversal admits the allegations set forth in paragraph 15 of the Amended

Complaint.

       16.    NBCUniversal denies the allegations set forth in paragraph 16 of the Amended

Complaint.

       17.    NBCUniversal admits the allegations set forth in paragraph 17 of the Amended

Complaint.

       18.    NBCUniversal denies the allegations set forth in paragraph 18 of the Amended

Complaint.

       19.    NBCUniversal denies the allegations set forth in paragraph 19 of the Amended

Complaint.

       20.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 20 of the Amended Complaint




                                                 3
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 4 of 43 - Page ID#: 773




      21.    NBCUniversal admits the allegations set forth in paragraph 21 of the Amended

Complaint.

      22.    NBCUniversal admits the allegations set forth in paragraph 22 of the Amended

Complaint.

      23.    NBCUniversal admits the allegations set forth in paragraph 23 of the Amended

Complaint.

      24.    NBCUniversal admits the allegations set forth in paragraph 24 of the Amended

Complaint.

      25.    NBCUniversal denies the allegations set forth in paragraph 25 of the Amended

Complaint.

      26.    NBCUniversal denies the allegations set forth in paragraph 26 of the Amended

Complaint.

      27.    NBCUniversal denies the allegations set forth in paragraph 27 of the Amended

Complaint.

      28.    NBCUniversal denies the allegations set forth in paragraph 28 of the Amended

Complaint.

      29.    NBCUniversal denies the allegations set forth in paragraph 29 of the Amended

Complaint.

      30.    NBCUniversal denies the allegations set forth in paragraph 30 of the Amended

Complaint.

      31.    NBCUniversal denies the allegations set forth in paragraph 31 of the Amended

Complaint.




                                           4
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 5 of 43 - Page ID#: 774




      32.    NBCUniversal denies the allegations set forth in paragraph 32 of the Amended

Complaint.

      33.    NBCUniversal denies the allegations set forth in paragraph 33 of the Amended

Complaint.

      34.    NBCUniversal denies the allegations set forth in paragraph 34 of the Amended

Complaint.

      35.    NBCUniversal denies the allegations set forth in paragraph 35 of the Amended

Complaint.

      36.    NBCUniversal denies the allegations set forth in paragraph 36 of the Amended

Complaint.

      37.    NBCUniversal denies the allegations set forth in paragraph 37 of the Amended

Complaint.

      38.    NBCUniversal denies the allegations set forth in paragraph 38 of the Amended

Complaint.

      39.    NBCUniversal denies the allegations set forth in paragraph 39 of the Amended

Complaint.

      40.    NBCUniversal denies the allegations set forth in paragraph 40 of the Amended

Complaint.

      41.    NBCUniversal denies the allegations set forth in paragraph 41 of the Amended

Complaint.

      42.    NBCUniversal denies the allegations set forth in paragraph 42 of the Amended

Complaint.




                                           5
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 6 of 43 - Page ID#: 775




       43.     NBCUniversal denies the allegations set forth in paragraph 43 of the Amended

Complaint.

       44.     NBCUniversal denies the allegations set forth in paragraph 44 of the Amended

Complaint.

       45.     NBCUniversal denies the allegations set forth in paragraph 45 of the Amended

Complaint.

       46.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 46 of the Amended Complaint.

       47.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 47 of the Amended Complaint.

       48.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 48 of the Amended Complaint.

       49.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 49 of the Amended Complaint. NBCUniversal further

states that Sandmann’s characterization of his conduct as “respectful[],” and Phillips’ as “beat[ing]

and sing[ing] in [Sandmann’s] face,” constitutes protected opinion that is not susceptible to proof of

truth or falsity, and thus, such allegations can neither be admitted nor denied for purposes of Fed. R.

Civ. P. 8.

       50.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 50 of the Amended Complaint. NBCUniversal further

states that Sandmann’s characterization of his conduct as “polite[]” constitutes protected opinion

that is not susceptible to proof of truth or falsity, and thus, such allegations can neither be admitted

nor denied for purposes of Fed. R. Civ. P. 8.

                                                   6
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 7 of 43 - Page ID#: 776




       51.    NBCUniversal denies the allegations set forth in paragraph 51 of the Amended

Complaint.

       52.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 52 of the Amended Complaint.

       53.    NBCUniversal denies the allegations set forth in paragraph 53 of the Amended

Complaint.

       54.    NBCUniversal denies the allegations set forth in paragraph 54 of the Amended

Complaint.

       55.    NBCUniversal denies the allegations set forth in paragraph 55 of the Amended

Complaint.

       56.    NBCUniversal denies the allegations set forth in paragraph 56 of the Amended

Complaint.

       57.    NBCUniversal denies the allegations set forth in paragraph 57 of the Amended

Complaint.

       58.    NBCUniversal denies the allegations set forth in paragraph 58 of the Amended

Complaint.

       59.    NBCUniversal admits that the language quoted in paragraph 59 of the Amended

Complaint appears at https://fox40.com/a-note-to-our-viewers-about-our-covington-coverage/ (last

visited December 5, 2019) under the heading “A Note To Our Viewers About Our Covington

Coverage” (“Fox40 Statement”), and that Exhibit A to the Amended Complaint is an accurate copy

of the Fox40 Statement that appears at that address. NBCUniversal denies any remaining allegations

set forth in paragraph 59 of the Amended Complaint.




                                                 7
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 8 of 43 - Page ID#: 777




       60.    NBCUniversal admits that language quoted in paragraph 60 of the Amended

Complaint appears at https://www.washingtonpost.com/nation/2019/03/01/editors-note-related-

lincoln-memorial-incident/ (last visited December 5, 2019) under the heading “Editor’s note related

to Lincoln Memorial incident,” but lacks knowledge or information sufficient to form a belief about

the remaining allegations set forth in paragraph 60 of the Amended Complaint.

       61.    NBCUniversal denies the allegations set forth in paragraph 61 of the Amended

Complaint.

       62.    NBCUniversal denies the allegations set forth in paragraph 62 of the Amended

Complaint.

       63.    NBCUniversal denies the allegations set forth in paragraph 63 of the Amended

Complaint.

       64.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 64 of the Amended Complaint.

       65.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 65 of the Amended Complaint.

       66.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 66 of the Amended Complaint.

       67.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 67 of the Amended Complaint.

       68.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 68 of the Amended Complaint.

       69.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 69 of the Amended Complaint.

                                                 8
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 9 of 43 - Page ID#: 778




       70.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 70 of the Amended Complaint.

       71.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 71 of the Amended Complaint.

       72.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 72 of the Amended Complaint.

       73.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 73 of the Amended Complaint.

       74.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 74 of the Amended Complaint.

       75.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 75 of the Amended Complaint.

       76.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 76 of the Amended Complaint.

       77.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 77 of the Amended Complaint.

       78.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 78 of the Amended Complaint.

       79.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 79 of the Amended Complaint. NBCUniversal further

states that Sandmann’s characterization of Phillips’ conduct as “staring and glaring” at him and

“beat[ing] and sing[ing] in [his] face,” constitutes protected opinion that is not susceptible to proof




                                                  9
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 10 of 43 - Page ID#: 779




of truth or falsity, and thus, such allegations can neither be admitted nor denied for purposes of Fed.

R. Civ. P. 8.

       80.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 80 of the Amended Complaint.

       81.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 81 of the Amended Complaint.

       82.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 82 of the Amended Complaint.

       83.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 83 of the Amended Complaint.

       84.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 84 of the Amended Complaint.

       85.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 85 of the Amended Complaint.

       86.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 86 of the Amended Complaint.

       87.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 87 of the Amended Complaint.

       88.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 88 of the Amended Complaint.

       89.      NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 89 of the Amended Complaint. NBCUniversal further

states that Sandmann’s characterization of conduct as “taunt[ing]” and “insult[ing]” constitutes

                                                  10
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 11 of 43 - Page ID#: 780




protected opinion that is not susceptible to proof of truth or falsity, and thus, such allegations can

neither be admitted nor denied for purposes of Fed. R. Civ. P. 8.

       90.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 90 of the Amended Complaint.

       91.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 91 of the Amended Complaint.

       92.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 92 of the Amended Complaint.

       93.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 93 of the Amended Complaint.

       94.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 94 of the Amended Complaint.

       95.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 95 of the Amended Complaint.

       96.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 96 of the Amended Complaint.

       97.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 97 of the Amended Complaint.

       98.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 98 of the Amended Complaint further states that the

allegations set forth in paragraph 98 of the Amended Complaint constitute statements of protected

opinion that are not susceptible to proof of truth or falsity, and thus, such allegations can neither be

admitted nor denied for purposes of Fed. R. Civ. P. 8.

                                                  11
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 12 of 43 - Page ID#: 781




       99.     NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 99 of the Amended Complaint. NBCUniversal further

states that characterizations of conduct as “surround[ing],” “target[ing],” “confront[ing],”

“assault[ing],” “threaten[ing],” “block[ing],” “taunt[ing],” “mock[ing,” “harass[ing],” “chanting,”

“jeering,” “hurl[ing],” or “racist,” and whether a statement is a “racial slur,” constitute pure opinion

that is not susceptible to proof of truth or falsity, and thus, such allegations can neither be admitted

nor denied for purposes of Fed. R. Civ. P. 8.

       100.    NBCUniversal denies the allegations set forth in paragraph 100 of the Amended

Complaint.

       101.    NBCUniversal admits that Paragraph 101 of the Amended Complaint accurately

quotes a portion of a statement made by Joy Reid, but denies the remaining allegations set forth in

paragraph 101 of the Amended Complaint.

       102.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 102 of the Amended Complaint.

       103.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 103 of the Amended Complaint.

       104.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 104 of the Amended Complaint.

       105.    NBCUniversal denies the allegations set forth in paragraph 105 of the Amended

Complaint.

       106.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 106 of the Amended Complaint.




                                                  12
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 13 of 43 - Page ID#: 782




       107.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 107 of the Amended Complaint.

       108.   NBCUniversal denies the allegations set forth in paragraph 108 of the Amended

Complaint.

       109.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 109 of the Amended Complaint.

       110.   NBCUniversal specifically denies that the video referred to in the Amended

Complaint as the “Banyamyan Video” depicts all of the events Plaintiff alleges occurred on January

18, 2019 in the Amended Complaint. NBCUniversal lacks knowledge or information sufficient to

form a belief about the truth of the remaining allegations set forth in paragraph 110 of the Amended

Complaint.

       111.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 111 of the Amended Complaint.

       112.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 112 of the Amended Complaint.

       113.   NBCUniversal denies the allegations set forth in paragraph 113 of the Amended

Complaint.

       114.   NBCUniversal denies the allegations set forth in paragraph 114 of the Amended

Complaint.

       115.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 115 of the Amended Complaint.

       116.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 116 of the Amended Complaint.

                                                13
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 14 of 43 - Page ID#: 783




       117.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 117 of the Amended Complaint.

       118.    NBCUniversal denies the allegations set forth in paragraph 118 of the Amended

Complaint.

       119.    NBCUniversal denies the allegations set forth in paragraph 119 of the Amended

Complaint.

       120.    NBCUniversal denies the allegations set forth in paragraph 120 of the Amended

Complaint.

       121.    NBCUniversal admits that Sandmann issued a public statement on January 20

regarding the alleged January 18 incident, and that Exhibit D is a copy of the January 20 statement.

NBCUniversal further states that many of Sandmann’s characterizations of the alleged January 18

incident in his January 20 statement constitute protected opinion that is not susceptible to proof of

truth or falsity, and thus deny that the statement is a “detailed and accurate factual description” of

that incident. NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations set forth in paragraph 121 of the Amended Complaint.

       122.    NBCUniversal admits that Sandmann agreed to an interview with Savannah Guthrie,

and that the interview was aired on January 23, 2019 on NBC’s Today Show. NBCUniversal further

states that many of Sandmann’s characterizations of the alleged January 18 incident in his interview

with Savannah Guthrie constitute protected opinion that is not susceptible to proof of truth or falsity,

and thus deny that his statements during that interview about his encounter with Phillips were a

“detailed and accurate factual description” of that incident. NBCUniversal specifically denies that

Guthrie asked “accusatory, ‘victim shaming’” questions during her interview of Sandmann.




                                                  14
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 15 of 43 - Page ID#: 784




NBCUniversal lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations set forth in paragraph 122 of the Amended Complaint.

       123.   NBCUniversal denies the allegations set forth in paragraph 123 of the Amended

Complaint.

       124.   NBCUniversal admits that Savannah Guthrie asked Sandmann “Do you feel from this

experience that you owe anybody an apology? Do you see your own fault in any way?”

NBCUniversal denies the remaining allegations set forth in paragraph 124 of the Amended

Complaint.

       125.   NBCUniversal admits that the portion of Savannah Guthrie’s interview with

Sandmann in which she asked him “Do you feel from this experience that you owe anybody an

apology? Do you see your own fault in any way?” was aired on NBC Nightly News with Lester Holt,

and in a promotional advertisement for that interview posted online on January 22, 2019.

NBCUniversal specifically denies that the questions Savannah Guthrie asked Sandmann were

“victim-shaming questions.” NBCUniversal lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations set forth in paragraph 125 of the Amended

Complaint.

       126.   NBCUniversal admits that the Guthrie interview with Sandmann speaks for itself but

otherwise denies the allegations set forth in paragraph 126 of the Amended Complaint.

       127.   NBCUniversal admits that the Guthrie interview with Sandmann speaks for itself but

otherwise denies the allegations set forth in paragraph 127 of the Amended Complaint.

       128.   NBCUniversal admits that other news organizations published stories about

Savannah Guthrie’s interview of Sandmann. NBCUniversal denies the remaining allegations set

forth in paragraph 128 of the Amended Complaint.

                                                15
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 16 of 43 - Page ID#: 785




       129.    NBCUniversal admits that the Guthrie interview with Sandmann speaks for itself but

otherwise denies the allegations set forth in paragraph 129 of the Amended Complaint.

       130.    NBCUniversal denies the allegations set forth in paragraph 130 of the Amended

Complaint.

       131.    NBCUniversal denies the allegations set forth in paragraph 131 of the Amended

Complaint.

       132.    NBCUniversal denies the allegations set forth in paragraph 132 of the Amended

Complaint.

       133.    NBCUniversal denies the allegations set forth in paragraph 133 of the Amended

Complaint.

       134.    NBCUniversal denies the allegations set forth in paragraph 134 of the Amended

Complaint.

       135.    NBCUniversal admits that the statement referenced in paragraph 135 of the Amended

Complaint speaks for itself.

       136.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 136 of the Amended Complaint.

       137.    NBCUniversal admits that the statement referenced in paragraph 137 of the Amended

Complaint speaks for itself.

       138.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 138 of the Amended Complaint.

       139.    NBCUniversal admits that the letter referenced in paragraph 139 of the Amended

Complaint speaks for itself.




                                                16
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 17 of 43 - Page ID#: 786




       140.    NBCUniversal denies the allegations set forth in paragraph 140 of the Amended

Complaint.

       141.    NBCUniversal admits that the report referenced in paragraph 141 of the Amended

Complaint speaks for itself.

       142.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 142 of the Amended Complaint.

       143.    NBCUniversal denies the allegations set forth in paragraph 143 of the Amended

Complaint.

       144.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 144 of the Amended Complaint.

       145.    NBCUniversal denies the allegations set forth in paragraph 145 of the Amended

Complaint.

       146.    NBCUniversal denies the allegations set forth in paragraph 146 of the Amended

Complaint.

       147.    NBCUniversal denies the allegations set forth in paragraph 147 of the Amended

Complaint.

       148.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 148 of the Amended Complaint.

       149.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 149 of the Amended Complaint.

       150.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 150 of the Amended Complaint.




                                                17
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 18 of 43 - Page ID#: 787




       151.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 151 of the Amended Complaint.

       152.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 152 of the Amended Complaint.

       153.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 153 of the Amended Complaint.

       154.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 154 of the Amended Complaint.

       155.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 155 of the Amended Complaint.

       156.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 156 of the Amended Complaint.

       157.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 157 of the Amended Complaint.

       158.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 158 of the Amended Complaint.

       159.   NBCUniversal denies the allegations set forth in paragraph 159 of the Amended

Complaint.

       160.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 160 of the Amended Complaint.

       161.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 161 of the Amended Complaint.




                                                18
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 19 of 43 - Page ID#: 788




       162.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 162 of the Amended Complaint.

       163.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 163 of the Amended Complaint.

       164.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 164 of the Amended Complaint.

       165.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 165 of the Amended Complaint.

       166.   NBCUniversal denies the allegations set forth in paragraph 166 of the Amended

Complaint.

       167.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 167 of the Amended Complaint.

       168.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 168 of the Amended Complaint.

       169.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 169 of the Amended Complaint.

       170.   NBCUniversal denies the allegations set forth in paragraph 170 of the Amended

Complaint.

       171.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 171 of the Amended Complaint.

       172.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 172 of the Amended Complaint.




                                                19
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 20 of 43 - Page ID#: 789




       173.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 173 of the Amended Complaint.

       174.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 174 of the Amended Complaint.

       175.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 175 of the Amended Complaint.

       176.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 176 of the Amended Complaint.

       177.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 177 of the Amended Complaint.

       178.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 178 of the Amended Complaint.

       179.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 179 of the Amended Complaint.

       180.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 180 of the Amended Complaint.

       181.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 181 of the Amended Complaint.

       182.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 182 of the Amended Complaint.

       183.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 183 of the Amended Complaint.




                                                20
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 21 of 43 - Page ID#: 790




       184.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 184 of the Amended Complaint.

       185.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 185 of the Amended Complaint.

       186.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 186 of the Amended Complaint.

       187.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 187 of the Amended Complaint.

       188.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 188 of the Amended Complaint.

       189.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 189 of the Amended Complaint.

       190.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 190 of the Amended Complaint.

       191.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 191 of the Amended Complaint.

       192.    NBCUniversal admits that Phillips said the words “I was blocked” and “we couldn’t

go right. We couldn’t go left, back . . .” during his television interview with Savannah Guthrie, but

denies the remaining allegations set forth in paragraph 192 of the Amended Complaint.

       193.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 193 of the Amended Complaint.

       194.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 194 of the Amended Complaint.

                                                 21
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 22 of 43 - Page ID#: 791




       195.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 195 of the Amended Complaint.

       196.   NBCUniversal denies the allegations set forth in paragraph 196 of the Amended

Complaint.

       197.   NBCUniversal denies the allegations set forth in paragraph 197 of the Amended

Complaint.

       198.   NBCUniversal denies the allegations set forth in paragraph 198 of the Amended

Complaint.

       199.   NBCUniversal denies the allegations set forth in paragraph 199 of the Amended

Complaint.

       200.   NBCUniversal denies the allegations set forth in paragraph 200 of the Amended

Complaint.

       201.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 201 of the Amended Complaint.

       202.   NBCUniversal denies the allegations set forth in paragraph 202 of the Amended

Complaint.

       203.   NBCUniversal denies the allegations set forth in paragraph 203 of the Amended

Complaint.

       204.   NBCUniversal denies the allegations set forth in paragraph 204 of the Amended

Complaint.

       205.   NBCUniversal denies the allegations set forth in paragraph 205 of the Amended

Complaint.




                                                22
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 23 of 43 - Page ID#: 792




       206.    NBCUniversal admits that it did not issue a formal retraction or an apology, but

denies the remaining allegations set forth in paragraph 206 of the Amended Complaint.

       207.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 207 of the Amended Complaint.

       208.    NBCUniversal denies the allegations set forth in paragraph 208 of the Amended

Complaint.

       209.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 209 of the Amended Complaint.

       210.    NBCUniversal denies the allegations set forth in paragraph 210 of the Amended

Complaint.

       211.    NBCUniversal denies the allegations set forth in paragraph 211 of the Amended

Complaint.

       212.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 212 of the Amended Complaint.

       213.    NBCUniversal denies the allegations set forth in paragraph 213 of the Amended

Complaint.

       214.    NBCUniversal denies the allegations set forth in paragraph 214 of the Amended

Complaint.

       215.    NBCUniversal admits that the article referred to in paragraph 215 of the Amended

Complaint speaks for itself.

       216.    NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 216 of the Amended Complaint.




                                                23
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 24 of 43 - Page ID#: 793




       217.   NBCUniversal denies the allegations set forth in paragraph 217 of the Amended

Complaint.

       218.   NBCUniversal denies the allegations set forth in paragraph 218 of the Amended

Complaint.

       219.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 219 of the Amended Complaint.

       220.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 220 of the Amended Complaint.

       221.   NBCUniversal denies that it is a corporation, but otherwise admits the allegations set

forth in paragraph 221 of the Amended Complaint.

       222.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 222 of the Amended Complaint.

       223.   NBCUniversal denies the allegations set forth in paragraph 223 of the Amended

Complaint.

       224.   NBCUniversal states that the allegations set forth in paragraph 224 constitute a

conclusion of law regarding the Court’s subject-matter jurisdiction, which cannot be admitted or

denied within the meaning of Fed. R. Civ. P. 8. To the extent a response is required, NBCUniversal

denies the allegations set forth in paragraph 224 of the Amended Complaint.

       225.   NBCUniversal denies that NBC is a “television station,” but is rather a television

network. NBCUniversal otherwise admits the remaining allegations set forth in paragraph 225 of the

Amended Complaint.

       226.   NBCUniversal denies the allegations set forth in paragraph 226 of the Amended

Complaint.

                                                24
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 25 of 43 - Page ID#: 794




       227.    NBCUniversal admits that the broadcasts and online articles identified in the

Amended Complaint were accessible in the State of Kentucky, but otherwise denies the allegations

set forth in paragraph 227 of the Amended Complaint.

       228.    NBCUniversal denies the allegations set forth in paragraph 228 of the Amended

Complaint.

       229.    NBCUniversal denies the allegations set forth in paragraph 229 of the Amended

Complaint.

       230.    NBCUniversal denies the allegations set forth in paragraph 230 of the Amended

Complaint.

       231.    NBCUniversal denies the allegations set forth in paragraph 231 of the Amended

Complaint.

       232.    NBCUniversal denies the allegations set forth in paragraph 232 of the Amended

Complaint.

       233.    NBCUniversal states that the allegations set forth in paragraph 233 constitute a

conclusion of law regarding the Court’s ability to exercise personal jurisdiction over NBCUniversal,

which cannot be admitted or denied within the meaning of Fed. R. Civ. P. 8. To the extent a

response is required, NBCUniversal admits that it has waived any defense based on personal

jurisdiction it may have had in this action.

       234.    NBCUniversal states that the allegations set forth in paragraph 234 constitute a

conclusion of law regarding the proper venue for Sandmann’s claims, which cannot be admitted or

denied within the meaning of Fed. R. Civ. P. 8. To the extent a response is required, NBCUniversal

admits that it has waived any improper venue defense it may have had in this action.




                                                25
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 26 of 43 - Page ID#: 795




          235.   NBCUniversal incorporates the foregoing paragraphs of its answer as if fully restated

herein.

          236.   NBCUniversal denies the allegations set forth in paragraph 236 of the Amended

Complaint.

          237.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “First Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 237 through 255 of

the Amended Complaint on that basis.

          256.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Second Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 256 through 268 of

the Amended Complaint on that basis.

          269.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Third Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order.. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 269 through 287 of

the Amended Complaint on that basis.

          288.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Fourth Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is




                                                  26
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 27 of 43 - Page ID#: 796




required, NBCUniversal generally denies all allegations set forth in paragraphs 288 through 301 of

the Amended Complaint on that basis.

       302.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Fifth Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 302 through 322 of

the Amended Complaint on that basis.

       323.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Sixth Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 323 through 338 of

the Amended Complaint on that basis.

       339.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Seventh Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 339 through 357 of

the Amended Complaint on that basis.

       358.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Eighth Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 358 through 376 of

the Amended Complaint on that basis.




                                                27
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 28 of 43 - Page ID#: 797




       377.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Ninth Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 377 through 389 of

the Amended Complaint on that basis.

       390.   NBCUniversal denies the allegations set forth in paragraph 390 of the Amended

Complaint.

       391.   NBCUniversal denies the allegations set forth in paragraph 391 of the Amended

Complaint.

       392.   NBCUniversal denies the allegations set forth in paragraph 392 of the Amended

Complaint.

       393.   NBCUniversal denies the allegations set forth in paragraph 393 of the Amended

Complaint.

       394.   NBCUniversal denies the allegations set forth in paragraph 394 of the Amended

complaint.

       395.   NBCUniversal denies the allegations set forth in paragraph 395 of the Amended

Complaint.

       396.   NBCUniversal denies the allegations set forth in paragraph 396 of the Amended

Complaint.

       397.   NBCUniversal denies the allegations set forth in paragraph 397 of the Amended

Complaint.

       398.   NBCUniversal denies the allegations set forth in paragraph 398 of the Amended

Complaint.

                                                28
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 29 of 43 - Page ID#: 798




       399.   NBCUniversal denies the allegations set forth in paragraph 399 of the Amended

Complaint.

       400.   NBCUniversal denies the allegations set forth in paragraph 400 of the Amended

Complaint.

       401.   NBCUniversal denies the allegations set forth in paragraph 401 of the Amended

Complaint.

       402.   NBCUniversal denies the allegations set forth in paragraph 402 of the Amended

Complaint.

       403.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Eleventh Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 403 through 418 of

the Amended Complaint on that basis.

       419.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Twelfth Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 419 through 433 of

the Amended Complaint on that basis.

       434.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Thirteenth Broadcast” pursuant to the Court’s November 21,

2019 Dismissal Order. Accordingly, no response is required as to such claims. To the extent a

response is required, NBCUniversal generally denies all allegations set forth in paragraphs 434

through 448 of the Amended Complaint on that basis.

                                                29
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 30 of 43 - Page ID#: 799




       449.   NBCUniversal denies the allegations set forth in paragraph 449 of the Amended

Complaint.

       450.   NBCUniversal denies the allegations set forth in paragraph 450 of the Amended

Complaint.

       451.   NBCUniversal denies the allegations set forth in paragraph 451 of the Amended

Complaint.

       452.   NBCUniversal denies the allegations set forth in paragraph 452 of the Amended

Complaint.

       453.   NBCUniversal denies the allegations set forth in paragraph 453 of the Amended

complaint.

       454.   NBCUniversal denies the allegations set forth in paragraph 454 of the Amended

Complaint.

       455.   NBCUniversal denies the allegations set forth in paragraph of the Amended

Complaint.

       456.   NBCUniversal denies the allegations set forth in paragraph 456 of the Amended

complaint.

       457.   NBCUniversal denies the allegations set forth in paragraph 457 of the Amended

Complaint.

       458.   NBCUniversal denies the allegations set forth in paragraph 458 of the Amended

Complaint.

       459.   NBCUniversal denies the allegations set forth in paragraph 459 of the Amended

Complaint.




                                            30
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 31 of 43 - Page ID#: 800




       460.   NBCUniversal denies the allegations set forth in paragraph 460 of the Amended

Complaint.

       461.   NBCUniversal denies the allegations set forth in paragraph 461 of the Amended

Complaint.

       462.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Fifteenth Broadcast” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 462 through 483 of

the Amended Complaint on that basis.

       484.   NBCUniversal denies the allegations set forth in paragraph 484 of the Amended

Complaint.

       485.   NBCUniversal denies the allegations set forth in paragraph 485 of the Amended

Complaint.

       486.   NBCUniversal denies the allegations set forth in paragraph 486 of the Amended

Complaint.

       487.   NBCUniversal denies the allegations set forth in paragraph 487 of the Amended

Complaint.

       488.   NBCUniversal denies the allegations set forth in paragraph 488 of the Amended

Complaint.

       489.   NBCUniversal denies the allegations set forth in paragraph 489 of the Amended

Complaint.

       490.   NBCUniversal denies the allegations set forth in paragraph 490 of the Amended

Complaint.

                                                31
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 32 of 43 - Page ID#: 801




       491.   NBCUniversal denies the allegations set forth in paragraph 491 of the Amended

Complaint.

       492.   NBCUniversal denies the allegations set forth in paragraph 492 of the Amended

complaint.

       493.   NBCUniversal denies the allegations set forth in paragraph 493 of the Amended

Complaint.

       494.   NBCUniversal denies the allegations set forth in paragraph 494 of the Amended

Complaint.

       495.   NBCUniversal denies the allegations set forth in paragraph 495 of the Amended

Complaint.

       496.   NBCUniversal denies the allegations set forth in paragraph 496 of the Amended

Complaint.

       497.   NBCUniversal denies the allegations set forth in paragraph 497 of the Amended

Complaint.

       498.   NBCUniversal denies the allegations set forth in paragraph 498 of the Amended

Complaint.

       499.   NBCUniversal denies the allegations set forth in paragraph 499 of the Amended

Complaint.

       500.   NBCUniversal denies the allegations set forth in paragraph 500 of the Amended

Complaint.

       501.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Second Article” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

                                                32
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 33 of 43 - Page ID#: 802




required, NBCUniversal generally denies all allegations set forth in paragraphs 501 through 514 of

the Amended Complaint on that basis.

       515.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Third Article” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 515 through 525 of

the Amended Complaint on that basis.

       526.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Fourth Article” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 526 through 541 of

the Amended Complaint on that basis.

       542.   NBCUniversal denies the allegations set forth in paragraph 542 of the Amended

Complaint.

       543.   NBCUniversal denies the allegations set forth in paragraph 543 of the Amended

Complaint.

       544.   NBCUniversal denies the allegations set forth in paragraph 544 of the Amended

Complaint.

       545.   NBCUniversal denies the allegations set forth in paragraph 545 of the Amended

Complaint.

       546.   NBCUniversal denies the allegations set forth in paragraph 546 of the Amended

Complaint.




                                                33
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 34 of 43 - Page ID#: 803




       547.   NBCUniversal denies the allegations set forth in paragraph 547 of the Amended

Complaint.

       548.   NBCUniversal denies the allegations set forth in paragraph 548 of the Amended

Complaint.

       549.   NBCUniversal denies the allegations set forth in paragraph 549 of the Amended

Complaint.

       550.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Sixth Article” pursuant to the Court’s November 21, 2019

Dismissal Order. Accordingly, no response is required as to such claims. To the extent a response is

required, NBCUniversal generally denies all allegations set forth in paragraphs 550 through 559 of

the Amended Complaint on that basis.

       560.   NBCUniversal states that the Court dismissed all claims Sandmann asserted in his

Amended Complaint based on the “Tweets” pursuant to the Court’s November 21, 2019 Dismissal

Order. Accordingly, no response is required as to such claims. To the extent a response is required,

NBCUniversal generally denies all allegations set forth in paragraphs 560 through 569 of the

Amended Complaint on that basis.

       570.   NBCUniversal denies the allegations set forth in paragraph 570 of the Amended

Complaint.

       571.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 571 of the Amended Complaint.

       572.   NBCUniversal denies the allegations set forth in paragraph 572 of the Amended

Complaint.




                                                34
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 35 of 43 - Page ID#: 804




       573.   NBCUniversal denies the allegations set forth in paragraph 573 of the Amended

Complaint.

       574.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 574 of the Amended Complaint.

       575.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 575 of the Amended Complaint.

       576.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 576 of the Amended Complaint.

       577.   NBCUniversal lacks knowledge or information sufficient to form a belief about the

truth of the allegations set forth in paragraph 577 of the Amended Complaint.

       578.   NBCUniversal denies the allegations set forth in paragraph 578 of the Amended

Complaint.

       579.   NBCUniversal denies the allegations set forth in paragraph 579 of the Amended

Complaint.

       580.   NBCUniversal denies the allegations set forth in paragraph 580 of the Amended

Complaint.

       581.   NBCUniversal denies the allegations set forth in paragraph 581 of the Amended

Complaint.

       582.   NBCUniversal denies the allegations set forth in paragraph 582 of the Amended

Complaint.

       583.   NBCUniversal denies the allegations set forth in paragraph 583 of the Amended

Complaint.




                                                35
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 36 of 43 - Page ID#: 805




      584.   NBCUniversal denies the allegations set forth in paragraph 584 of the Amended

Complaint.

      585.   NBCUniversal denies the allegations set forth in paragraph 585 of the Amended

Complaint.

      586.   NBCUniversal denies the allegations set forth in paragraph 586 of the Amended

Complaint.

      587.   NBCUniversal denies the allegations set forth in paragraph 587 of the Amended

Complaint.

      588.   NBCUniversal denies the allegations set forth in paragraph 588 of the Amended

Complaint.

      589.   NBCUniversal denies the allegations set forth in paragraph 589 of the Amended

Complaint.

      590.   NBCUniversal denies the allegations set forth in paragraph 590 of the Amended

Complaint.

      591.   NBCUniversal denies the allegations set forth in paragraph 591 of the Amended

Complaint.

      592.   NBCUniversal denies the allegations set forth in paragraph 592 of the Amended

Complaint.

      593.   NBCUniversal denies the allegations set forth in paragraph 593 of the Amended

Complaint.

      594.   NBCUniversal denies the allegations set forth in paragraph 594 of the Amended

Complaint.




                                           36
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 37 of 43 - Page ID#: 806




      595.   NBCUniversal denies the allegations set forth in paragraph 595 of the Amended

Complaint.

      596.   NBCUniversal denies the allegations set forth in paragraph 596 of the Amended

Complaint.

      597.   NBCUniversal denies the allegations set forth in paragraph 597 of the Amended

Complaint.

      598.   NBCUniversal denies the allegations set forth in paragraph 598 of the Amended

Complaint.

      599.   NBCUniversal denies the allegations set forth in paragraph 599 of the Amended

Complaint.

      600.   NBCUniversal denies the allegations set forth in paragraph 600 of the Amended

Complaint.

      601.   NBCUniversal denies the allegations set forth in paragraph 601 of the Amended

Complaint.

      602.   NBCUniversal denies the allegations set forth in paragraph 602 of the Amended

Complaint.

      603.   NBCUniversal denies the allegations set forth in paragraph 603 of the Amended

Complaint.

      604.   NBCUniversal denies the allegations set forth in paragraph 604 of the Amended

Complaint.

      605.   NBCUniversal denies the allegations set forth in paragraph 605 of the Amended

Complaint.




                                           37
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 38 of 43 - Page ID#: 807




       606.   NBCUniversal denies the allegations set forth in paragraph 606 of the Amended

Complaint.

       607.   NBCUniversal denies the allegations set forth in paragraph 607 of the Amended

Complaint.

       608.   NBCUniversal denies the allegations set forth in paragraph 608 of the Amended

Complaint.

       609.   NBCUniversal denies the allegations set forth in paragraph 609 of the Amended

Complaint.

       610.   NBCUniversal denies the allegations set forth in paragraph 610 of the Amended

Complaint.

       611.   NBCUniversal denies the allegations set forth in paragraph 611 of the Amended

Complaint.

       612.   NBCUniversal denies the allegations set forth in paragraph 612 of the Amended

Complaint.

       613.   NBCUniversal admits that Sandmann did not state his age in his first statement

identifying himself, but denies the remaining allegations set forth in paragraph 613 of the Amended

Complaint.

       614.   NBCUniversal admits that it received a copy of Exhibit N and further admits that

Exhibit N speaks for itself, but denies the remaining allegations set forth in paragraph 614 of the

Amended Complaint.

       615.   NBCUniversal denies the allegations set forth in paragraph 615 of the Amended

Complaint.




                                                38
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 39 of 43 - Page ID#: 808




      616.   NBCUniversal denies the allegations set forth in paragraph 616 of the Amended

Complaint.

      617.   NBCUniversal denies the allegations set forth in paragraph 617 of the Amended

Complaint.

      618.   NBCUniversal denies the allegations set forth in paragraph 618 of the Amended

Complaint.

      619.   NBCUniversal denies the allegations set forth in paragraph 619 of the Amended

Complaint.

      620.   NBCUniversal denies the allegations set forth in paragraph 620 of the Amended

Complaint.

      621.   NBCUniversal denies the allegations set forth in paragraph 621 of the Amended

Complaint.

      622.   NBCUniversal denies the allegations set forth in paragraph 622 of the Amended

Complaint.

      623.   NBCUniversal denies the allegations set forth in paragraph 623 of the Amended

Complaint.

      624.   NBCUniversal denies the allegations set forth in paragraph 624 of the Amended

Complaint.

      625.   NBCUniversal denies the allegations set forth in paragraph 625 of the Amended

Complaint.

      626.   NBCUniversal denies the allegations set forth in paragraph 626 of the Amended

Complaint.




                                           39
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 40 of 43 - Page ID#: 809




        627.    NBCUniversal denies the allegations set forth in paragraph 627 of the Amended

Complaint.

        628.    NBCUniversal denies the allegations set forth in paragraph 628 of the Amended

Complaint.

        629.    NBCUniversal denies the allegations set forth in paragraph 629 of the Amended

Complaint.

        630.    NBCUniversal denies the allegations set forth in paragraph 630 of the Amended

Complaint.

        631.    NBCUniversal denies the allegations set forth in paragraph 631 of the Amended

Complaint.

        NBCUniversal denies Plaintiff is entitled to the remedies sought in the Amended

Complaint’s prayer for relief, and further pleads the following additional defenses to liability:

                                   FIRST ADDITIONAL DEFENSE

        The Amended Complaint fails to state a claim upon which relief can be granted.

                                   SECOND ADDITIONAL DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because the allegedly defamatory statements

at issue were not made or reproduced with actual malice on the part of NBCUniversal, its

employees, or its representatives.

                                   THIRD ADDITIONAL DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because the allegedly defamatory statements

at issue are substantially true.




                                                   40
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 41 of 43 - Page ID#: 810




                                 FOURTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in-part, because the broadcasts and articles

published by NBCUniversal were not of and concerning Plaintiff.

                                  FIFTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because the statements at issue are not

defamatory as a matter of law.

                                  SIXTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff has not pleaded or suffered

any special damages to support a cause of action for defamation per quod.

                               SEVENTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because the allegedly defamatory statements

at issue constitute protected opinion.

                                  EIGHTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because NBCUniversal did not act

negligently in publishing the allegedly defamatory statements at issue.

                                  NINTH ADDITIONAL DEFENSE

       Plaintiff’s claims should be barred, in whole or in part, by the doctrine of neutral reportage.

                                  TENTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, as Plaintiff has not suffered actual damages

as a result of the allegedly defamatory statements at issue.

                              ELEVENTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the First and Fourteenth Amendments to

the United States Constitution.

                                                  41
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 42 of 43 - Page ID#: 811




                              TWELFTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by Sections 1 and 8 of the Bill of Rights of

the Kentucky Constitution.

                             THIRTEENTH ADDITIONAL DEFENSE

       Plaintiff’s claim for punitive damages is barred in whole, or in part, by the First and

Fourteenth Amendments to the United States Constitution.

                             FOURTEENTH ADDITIONAL DEFENSE

       Plaintiff’s claim for punitive damages is barred in whole, or in part, by the Due Process

Clause of the Fourteenth Amendment to the United States Constitution.

                             FIFTEENTH ADDITIONAL DEFENSE

       Plaintiff’s claim for punitive damages is barred by KRS § 411.051.

                             SIXTEENTH ADDITIONAL DEFENSE

       Plaintiff’s claim for punitive damages is barred by KRS § 411.184.

                          SEVENTEENTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by KRS § 411.061.

                             EIGHTEENTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by KRS § 411.062.

                             NINETEENTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to mitigate his

damages.

                                TWENTIETH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in part, by the wire service defense. See O’Brien v. Williamson

Daily News, 735 F. Supp. 218 (E.D. Ky. 1990).

                                                 42
Case: 2:19-cv-00056-WOB-CJS Doc #: 47 Filed: 12/20/19 Page: 43 of 43 - Page ID#: 812




                              TWENTY-FIRST ADDITIONAL DEFENSE

            Ted and Julie Sandmann are not real parties in interest and lack both standing to bring an

independent cause of action or to institute or maintain this action other than on behalf of Nicholas

Sandmann, their son, and Ted and Julie Sandmann will cease to have any interest upon Nicholas

Sandmann attaining the age of majority.



            WHEREFORE, NBCUniversal reserves the right to assert and rely on any additional

defenses that may become available, and prays that the Court dismiss Sandmann’s claims with

prejudice and award NBCUniversal its reasonable court costs in defending this action, and any other

relief to which it may be entitled.


                                                            Respectfully submitted,

                                                            /s/ John C. Greiner
                                                            John C. Greiner (Pro Hac Vice)
                                                            GRAYDON HEAD & RITCHEY LLP
                                                            312 Walnut Street, Suite 1800
                                                            Cincinnati, OH 45202
                                                            Phone: (513) 629-2734
                                                            Fax: (513) 333-4316
                                                            jgreiner@graydon.com

                                                            &

                                                            J. Stephen Smith (KBA #86612)
                                                            Darren W. Ford (KBA #95373)
                                                            GRAYDON HEAD & RITCHEY LLP
                                                            2400 Chamber Center Drive
                                                            Suite 300
                                                            Ft. Mitchell, KY 41017
                                                            Phone: (859) 578-3070
                                                            Fax: (859) 578-3071
                                                            ssmith@graydon.com
                                                            dford@graydon.com

                                                            ATTORNEYS FOR DEFENDANT
9921335.5
                                                    43
